       Case 4:20-cv-02394-JST Document 53 Filed 08/18/20 Page 1 of 6



 1   CLEARY GOTTLIEB STEEN & HAMILTON LLP
     NOWELL D. BAMBERGER (pro hac vice)
 2   nbamberger@cgsh.com
     LARRY C. WORK-DEMBOWSKI (pro hac vice)
 3   lwork-dembowski@cgsh.com
     (202) 974-1500 (Phone)
 4   (202) 974-1999 (Facsimile)
 5
     DURIE TANGRI LLP
 6   RAGESH K. TANGRI (SBN 159477)
     rtangri@durietangri.com
 7   CATHERINE Y. KIM (SBN 308442)
     ckim@durietangri.com
 8   Telephone: 415-362-6666
     Facsimile: 415-236-6300
 9

10   Attorneys for Defendant Robert Bosch LLC

11
     HERZFELD & RUBIN, P.C.
12   MICHAEL B. GALLUB (pro hac vice)
13   mgallub@herzfeld-rubin.com
     HOMER B. RAMSEY (pro hac vice)
14   hramsey@herzfeld-rubin.com
     Telephone: (212) 471-8500; Fax: (212) 344-3333
15
     HERZFELD & RUBIN, LLP
16   CRAIG L. WINTERMAN (Bar No. 75220)
17   cwinterman@hrllp-law.com
     Telephone: (310) 553-0451; Fax: (310) 553-0648
18
     Counsel for Defendants Volkswagen Group of America,
19   Inc.
20
     BURSOR & FISHER, P.A.
21   JOEL D. SMITH (Bar No. 244902)
     jsmith@bursor.com
22   FREDERICK J. KLORCYZK III (Bar No. 320783)
     fklorczyk@bursor.com
23   Telephone: (925) 407-2700; Fax: (925) 407-2700
24
     Counsel for Plaintiffs
25

26

27

28

                 STIPULATED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                        (NO. 4:20-CV-02394-JST)
        Case 4:20-cv-02394-JST Document 53 Filed 08/18/20 Page 2 of 6



 1

 2

 3

 4

 5                          IN THE UNITED STATES DISTRICT COURT

 6                            NORTHERN DISTRICT OF CALIFORNIA

 7                                        OAKLAND DIVISION

 8

 9    NEERAJ SHARMA, et al.,
                                                      Case No. 4:20-cv-02394-JST
10
                            Plaintiffs,               STIPULATION AND [PROPOSED]
11
                                                      ORDER TO CONTINUE INITIAL CASE
12           vs.                                      MANAGEMENT CONFERENCE, CASE
                                                      MANAGEMENT STATEMENT AND
13    VOLKSWAGEN AG, et al.,                          RELATED DEADLINES

14
                                                      The Honorable Jon S. Tigar
15                          Defendants.

16

17          WHEREAS, on May 20, 2020, the Court issued an order scheduling a joint case
18   management conference in this action for August 25, 2020 at 2:00pm and a deadline for the
19   Parties to submit a joint case management conference statement by August 18, 2020 at 5:00pm;
20          WHEREAS, on July 17, 2020, pursuant to a stipulation among and by the Parties, the
21   Court ordered Plaintiffs file their amended complaint by July 31, 2020;
22          WHEREAS, on July 31, 2020, Plaintiffs filed their Amended Complaint;
23          WHEREAS, pursuant to the order entered by the Court, briefing of the served Defendants’
24   forthcoming motions to dismiss is scheduled to be completed by October 30, 2020;
25          WHEREAS, though Plaintiffs have commenced the procedures for service of process
26   under the Hague Convention, Defendants Volkswagen AG, Audi AG, and Robert Bosch GmbH
27   have not yet been served with process and have not appeared in this case;
28

                   STIPULATED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                          (NO. 4:20-CV-02394-JST)
        Case 4:20-cv-02394-JST Document 53 Filed 08/18/20 Page 3 of 6



 1          WHEREAS, Robert Bosch LLC (“Bosch LLC”) has asserted that this Court lacks

 2   personal jurisdiction over it with respect to this case and, further, that discovery as to Bosch LLC

 3   should not proceed prior to resolution of its motion to dismiss, and this stipulation is made subject

 4   to Bosch LLC’s jurisdictional objection and without prejudice to any of Bosch LLC’s defenses or

 5   arguments, including its right to move for additional relief related to any discovery demands or

 6   for a stay of discovery;

 7          WHEREAS, Defendants believe that the Court’s rulings with respect to the served

 8   Defendants’ forthcoming motions to dismiss will determine which claims, if any, are subject to

 9   litigation, and will therefore materially impact the formulation of a joint case management

10   conference statement and proposed discovery schedule;

11          WHEREAS, for these reasons, Defendants believe that judicial economy, as well as the

12   parties’ resources, would be conserved if the motions to dismiss the Amended Complaint are

13   heard before the case management conference is held;

14          WHEREAS, Plaintiffs are willing to accommodate Defendants’ request to adjourn the

15   case management conference to follow briefing of the motions to dismiss but have asked in return

16   that the Rule 26(f) conference be completed in August, 2020;

17          WHEREAS, the Parties have not previously requested a continuance of the August 25,

18   2020 case management conference;

19          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

20   Parties, that, subject to the Court’s approval:

21          1.      The parties shall complete their Rule 26(f) conference by August 31, 2020;

22          2.      The case management conference currently scheduled for August 25, 2020 shall be

23   continued to November 24, 2020 at 2:00pm, or as soon thereafter as is convenient for the Court,

24   when it will be held in Courtroom 6 of the United States District Court for the Northern District

25   of California and by such remote means as the Court may order;

26          3.       The deadline for the parties to submit a joint case management conference

27   statement shall be extended to November 17, 2020 at 5:00pm;

28

                   STIPULATED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                          (NO. 4:20-CV-02394-JST)
        Case 4:20-cv-02394-JST Document 53 Filed 08/18/20 Page 4 of 6



 1          4.      The parties shall not be obligated to serve Rule 26(a) initial disclosures or respond

 2   or object to any discovery requests served until a reasonable date to be agreed following the case

 3   management conference or issuance of a case management order, and taking into account any

 4   guidance from the Court at the case management conference as to whether discovery should be

 5   stayed pending resolution of Defendants’ anticipated motions to dismiss.

 6          IT IS SO STIPULATED.

 7

 8   Dated: August 14, 2020                       BURSOR & FISHER, P.A.
 9                                                By: /s/ Joel D. Smith
                                                  Joel D. Smith (State Bar No. 244902)
10                                                Frederick J. Klorczyk (State Bar No. 320783)
11                                                Counsel for Plaintiffs
12   Dated: August 14, 2020                       HERZFELD & RUBIN, P.C.
13                                                By: /s/ Michael B. Gallub
                                                  Michael B. Gallub (pro hac vice)
14                                                Homer B. Ramsey (pro hac vice)
                                                  125 Broad Street
15
                                                  New York, NY 10004
16                                                (212) 471-8500 (Phone)
                                                  (212) 344-3333 (Facsimile)
17                                                mgallub@herzfeld-rubin.com
                                                  hramsey@herzfeld-rubin.com
18

19                                                HERZFELD & RUBIN, LLP

20                                                Craig L. Winterman (State Bar No. 75220)
                                                  10250 Constellation Blvd., Suite 100
21                                                Los Angeles CA 90067
                                                  (310) 553-0451 (Phone)
22                                                (310) 553-0648 (Facsimile)
23                                                cwinterman@hrllp-law.com
                                                  Counsel for Defendant Volkswagen Group of
24
                                                  America, Inc.
25

26

27

28

                  STIPULATED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                         (NO. 4:20-CV-02394-JST)
       Case 4:20-cv-02394-JST Document 53 Filed 08/18/20 Page 5 of 6


     Dated: August 14, 2020             CLEARY GOTTLIEB STEEN &
 1                                      HAMILTON LLP
 2                                      By: /s/ Nowell D. Bamberger
 3                                      Nowell D. Bamberger (pro hac vice)
                                        Larry C. Work-Dembowski (pro hac vice)
 4                                      2112 Pennsylvania Ave., NW
                                        Washington, DC 20006
 5                                      (202) 974-1500 (Phone)
                                        (202) 974-1999 (Facsimile)
 6                                      nbamberger@cgsh.com
 7                                      lwork-dembowski@cgsh.com

 8                                      DURIE TANGRI LLP
                                        Ragesh K. Tangri (SBN 159477)
 9                                      Catherine Y. Kim (SBN 308442)
                                        217 Leidesdorff Street San Francisco, CA 94111
10                                      (415) 362-6666 (phone)
11                                      rtangri@durietangri.com
                                        ckim@durietangri.com
12
                                        Counsel for Robert Bosch LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                 STIPULATED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                        (NO. 4:20-CV-02394-JST)
     Case 4:20-cv-02394-JST Document 53 Filed 08/18/20 Page 6 of 6



 1                                 [PROPOSED ORDER]

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED

 3

 4

 5            August 18, 2020
     Dated: ____________________             ___________________________
                                             JON S. TIGAR
 6                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

              STIPULATED ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                     (NO. 4:20-CV-02394-JST)
